OFFICE ()F

THE ATTORNEY GENERALV

 

 

AUSTIN,TEXAS
_ umw 1.. 4\1\,¢4.
”WF* Bwr!.mmm ar mmc Wi¢
m hall
gm apwu no. o-A.s§o ._
nn '°°“- ’ R¢¢ dmtmtioa x gaining
` ' ` ` wmata er m m m,-

H‘n* ma *?i:»h mill¢tm,

f
m wh:.§§'m"w§&““? ‘* m"'°“ “vmv¢ m d l

am M”M"¥W¢¥mmm
M£¢l¢lkotm¢w.l _
I‘NW £lmmm

submit

-**-*`- damnum d
W¢,wim umw m

- Ww - »v:mj{_f“~¢i;- §§
x ;H~mmwg'§»

     
  

 

mo.x..l.veooe,ragez

dleboreerenoe tree eeld eoeoonve ellen he
rode only too the epeei!led purpose for .
wloileoohmooeyvme moved. lt wallbe
oneetul for eny county school euperlnvend-
eov or the eoperlnvendenv ot any canon or
independent ewool dlevrlov, eohool veeoller,
county vrueiee, end/or dlevrlot vruevoe,or
eny other perean to oeo or promlee to oee,
Pl!o!' oxide to Pd!, W d the tunde herold
ap ted for tile purpose of peyng the
a or expense ot eng person or per-
ewe ne vein e lobby for ear porpoee."

iii-proper commotion ot thin erilole lo connection
with lie_pr setting la the dev ee e whole le, we vhlllk,
that e district le ineligible for eid end well nov
receive the none when lt hen violeted:ny provision or the
oath in eohevonvlal end neverlelre mevor,
your attention to d lou willoh notionre ee
almolw to one peneluy olson and wich, theoretically
dileo wouldee o noone whereby e violation may he dorl-

' ` -~a Seoilou 2 ot mined prwlhlve vile nee of looel
toode et e district to immee the eelwleo ot veewer_e'

ehovewho`eele cohndoleprovidedtorlnihe dov. motion

assertion prohihlvroheoeeo¢equallzeolon rosario
larsen vile eelerlee or oenwere ee eoohori.ze.d in
the dod lt _ie. further lord thai todd provided for
lowe 'i wellhe for the enluelve porooeeot er-
_ieod:l.ng the length d vile eohool torn or vile ewoole situated
lnvhedleirleireeelvln¢eoweldeooheheelede ewed~

y ieew_erl* ulerle'e ee determined byron dieie herd
dr mention for weewool yeer l938~39, - m inv memo
of meeles ad ervinl'em mprovldee ee tunnel

*_Bhoul¢_.dily dohool dowd m id

he d!eoilveorothen¢lee improde

where vhevloJ-eii.eoo§ pe,ylnluoreeeedaelar_leem

- -_rr.veenherdlypbeeeldthevehwvhloneeeell
rio m eleo the invest oct tile lemmon to invoice

provision or miele m. l‘o other then vhle
m ot vlokvlon, lt laour opinion hunt the penalty pro»

we tor.;eiooro here helm oooeldered le nov ill

me sue A'e gmi M 3

ide-ddiwdotvhetorteivoreofeuevedr oluthodie-
vrleiine¢uoheeoeeeeioreqoirenovioe' ‘he#rlddhwm
the deele_reilm or fined nomination ot e forfeiture ind
wooden ,ivlelnvhemeo¢'ewnniot-eli¢hl!»
-liy for the el eovhorlred to die dievrlet~e. m ingle-
lemeheeeedeoerveioe -mvooeroeineehool
dlev:deve,vhevmoi' vyd'whlehdiovrioie_ere
eeiwt:s§ud:¥eeevneklngw;.epp§:prl:viw. Iiiee'leelen-
very‘- -_ y oremgeeeo w undernep;n~o)ri.e~_
iiw hll]., thom-d the hill-vama '.;€'.hererm,ir
a district is ineligible to receive uid, no moneys eeo legol~
lybe-mnied vothedletrioi omervhehlll.

= me legislation hoe ned the reepooeihlliiy"ot
emhleverin¢vhehlllloihe '_he. rinvwdeoveodthe
wave heard lot museum miele 11 not provides in
port or tomas

_ *zz mall ne err uaw or eha rule sua-
intendment rome mmwm, ead ho le here-
geothermal tongue row roles end resolutions